DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is written in response to an amendment filed on 5/5/2021. As directed by amendment: Claims 1-20 were not amended. No new claims were added and no claims were cancelled. Thus, Claims 1-20 are presently pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bedare et al (“Bedare”, US 20110238793) in view of Boylan et al (“Boylan”, US 20050076144).
Regarding Claim 1, Bedare teaches a method of managing an address space across network elements, the method comprising: 
automatically distributing, configured to manage an address space across a first network element and a second network element (Fig. 1, elements {12A, 14A-14M, 20A, 28A, 12B, 14N-14Z, 20B, 28B}, par 35; The first network is subnet 20A. The first network element is router 12A. The first block of network addresses is the block of addresses requested by shared pool manager 28A. The second network element is router 12B. The second block of network addresses is the block of addresses requested by shared pool manager 28B.),
a first block of network addresses to the first network element acting, for a first network, as a first address allocation server to assign the first block of network addresses to a first set of client devices coupled to the first network (Fig. 1, elements {12A, 14A-14M, 20A, 28A}, par 35; The first network is subnet 20A. The first network element is router 12A. The first address allocation server is the local DHCP server 30A. The first block of network addresses is the block of addresses requested by shared pool manager 28A.); 
automatically distributing a second block of network addresses to the second network element acting, for a second network, as a second address allocation server to assign the second block of network addresses to a second set of client devices coupled to the second network (Fig. 1, elements {12B, 14N-14Z, 20B, 28B}, par 35; The second network is subnet 20B. The second network element is router 12B. The second address allocation server is the local DHCP server 30B. The second block of network addresses is the block of addresses requested by shared pool manager 28B.); 
interfacing with the first address allocation server to determine a first number of available network addresses within the first block of network addresses that are available for allocation to first clients (Fig. 1, elements {12A, 14A-14M, 20A, 28A, 12B, 14N-14Z, 20B, 28B}, par 35; par 29; par 41; par 71; The first network is subnet 20A. The first network element is router 12A. The first address allocation server is the local DHCP server 30A. The first block of network addresses is the block of addresses requested by shared pool manager 28A. The second network element is router 12B. The second block of network addresses is the block of addresses requested by shared pool manager 28B. The first clients are subscriber devices 14A-14M. A portion of the maximum number IP addresses is allocated. The number of IP addresses that can be allocated can also be expanded or reduced. Thus, a first number of available network addresses is determined within the first block of network addresses.); 
interfacing with the second address allocation server to determine a second number of available network addresses within the second block of network addresses that are available for allocation to second clients (Fig. 1, elements {12B, 14N-14Z, 20B, 28B}, par 35; par 29; par 41; par 71; The second network is subnet 20B. The second network element is router 12B. The second address allocation server is the local DHCP server 30B. The second block of network addresses is the block of addresses requested by shared pool manager 28B. The second clients are subscriber devices 14N-14Z. A portion of the maximum number IP addresses is allocated. The number of IP addresses that can be allocated can also be expanded or reduced. Thus, a second number of available network addresses is determined within the second block of network addresses.);
and dynamically managing and based on the first number of available network addresses within the first block of network addresses that are available for allocation to the first clients and the second number of available network addresses within the second block of network addresses that are available for allocation to the second clients a size of the first block of network addresses and a size of the second block of network addresses to address inefficient distribution of available network addresses within either or both of the first block of network addresses and the second block of network addresses (par 38; par 68; Fig. 1, elements {12A, 14A-14M, 20A, 28A, 12B, 14N-14Z, 20B, 28B}, par 35; par 29; par 41; par 71; The first block of network addresses is the block of addresses requested by shared pool manager 28A. The second block of network addresses is the block of addresses requested by shared pool manager 28B. The first clients are subscriber devices 14A-14M. A portion of the maximum number IP addresses is allocated. The number of IP addresses that can be allocated can also be expanded or reduced. Thus, a first number of available network addresses is determined within the first block of network addresses. The size of each block is managed because the size of each block must be less than the maximum size. The pool managers reduce administrative burden and reduce resource waste, thereby improving efficiency. A block of addresses that meets the maximum block size is selected. A block with too many addresses may be too large in size. Thus the size of the first and second blocks are dynamically managed based on the number of addresses contained within each block.).
Bedare does not explicitly teach by a network device; by the network device.
Boylan teaches by a network device (Fig. 1, element 138, par 66).
by the network device (Fig. 1, element 138, par 66).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bedare with the reclaim request process of Boylan because reclaiming address blocks facilitates renumbering for merging two networks with conflicting address spaces, returning an address block to a service provider or registry, and network reorganization (Boylan; par 136).
Regarding Claim 2, Bedare and Boylan teach the method of claim 1.
 wherein dynamically managing the size of the first block of network addresses and the size of the second block of network addresses comprises: 
determining that the first number of the available network addresses within the first block of network addresses is at or below a threshold (par 70-71); 
determining any requirements and rules associated with the first block of network addresses (par 51; The requirements and rules are the configuration data.); 
obtaining, based on the requirements and rules, a third block of network addresses (par 38; par 51; par 60; The third block of network addresses is the another block reserved. The reserving of another block is performed by the shared pool managers which are configured by configuration data (requirements and rules).); 
and automatically assigning the third block of network addresses to the first network element (par 38; par 60).  
	Regarding Claim 3, Bedare and Boylan teach the method of claim 1.
Bedare further teaches wherein dynamically managing the size of the first block of network addresses and the size of the second block of network addresses comprises (par 38; par 68; The size of each block is managed because the size of each block must be less than the maximum size.).
Bedare does not explicitly teach issuing a preemptive reclaim request in which the first network element must return a portion of the first block of network addresses distribution to another network element, and wherein the method further comprises obtaining an indication that the portion of the first block of network addresses has been reclaimed.
issuing a preemptive reclaim request in which the first network element must return a portion of the first block of network addresses distribution to another network element (Fig. 30, element 3012, par 136-139; Fig. 11, elements {1140, 1150}, par 140-141; The user requests a reclaim by pressing the Reclaim button in Fig. 30. The request is preemptive because the user can preemptively configure the reclaim request using the UI shown in Fig. 30 before issuing the request by pressing the Reclaim button. The first network element is the element that the address block was reclaimed from. The another network element is the service provider or registry that the address block returned to. The newly split blocks (portions of the first block) affected by the pending reclaim are marked with the pending reclaim status. This portion of the first block is then reclaimed at step 1150.), 
and wherein the method further comprises obtaining an indication that the portion of the first block of network addresses has been reclaimed (par 138; The indication that the portion of the first block of network addresses has been reclaimed is that the block has been returned to the current network as free. The newly split blocks (portions of the first block) affected by the pending reclaim are marked with the pending reclaim status. This portion of the first block is then reclaimed at step 1150.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bedare with the reclaim request process of Boylan because reclaiming address blocks facilitates renumbering for merging two networks with conflicting address spaces, returning an address block to a service provider or registry, and network reorganization (Boylan; par 136).
Regarding Claim 9, Bedare teaches a network device configured to manage an address space across network elements, the network device comprising: 
one or more processors configured to execute a pool manager, the pool manager configured to (Fig. 1, elements {28a, 28B}, par 35; par 44; The pool manager is the combination of shared pool managers 28A and 28B.): 
automatically distribute a second block of contiguous network addresses to a second network element acting, for a second network, as a second address allocation server to assign the second block of network addresses to a second set of client devices coupled to the second network (Fig. 1, elements {12B, 14N-14Z, 20B, 28B}, par 35; par 42; par 46; The second network is subnet 20B. The second network element is router 12B. The second address allocation server is the local DHCP server 30B. The second block of network addresses is the block of addresses requested by shared pool manager 28B. The shared pool managers can reserve contiguous blocks of addresses and mentioned in paragraph 42.).
The remainder of Claim 9 can be rejected with the same reasoning as Claim 1.
Regarding Claim 10, Claim 10 can be rejected with the same reasoning as Claim 2.
Regarding Claim 11, Claim 11 can be rejected with the same reasoning as Claim 3.
Claims 4-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bedare and Boylan in view of Bainbridge et al (“Bainbridge”, US 20070180120).
Regarding Claim 4, Bedare and Boylan teach the method of claim 1.
Bedare does not explicitly teach further comprising interfacing with the first network element to defragment a network address pool of network addresses that include the first block of network addresses.
further comprising interfacing with the first network element to defragment a network address pool of network addresses that include the first block of network addresses (par 59; par 77; The network address pool is the owner’s complete address space. The first block of network addresses is a block within the owner’s complete address space.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bedare and Boylan with the defragmentation process over a complete address space of Bainbridge because it enables the configuration of networks to be performed more efficiently (Bainbridge; par 59).
Regarding Claim 5, Bedare and Boylan teach the method of claim 1.
Bedare further teaches wherein dynamically managing the size of the first block of network addresses and the size of the second block of network addresses comprises (par 38; par 68; The size of each block is managed because the size of each block must be less than the maximum size.).
Bedare does not explicitly teach issuing a non-preemptive reclaim request requesting a portion of the first block of network addresses be returned for distribution to another network, and wherein the method further comprises obtaining an indication that the portion of the first block of network addresses has not been reclaimed.
Boylan teaches issuing a reclaim request requesting a portion of the first block of network addresses be returned for distribution to another network (Fig. 30, element 3012, par 136-139; The user requests a reclaim by pressing the Reclaim button in Fig. 30. The first network is the network that the address block was reclaimed from. The another network current network that the address block returned to.), 
and wherein the method further comprises obtaining an indication that the portion of the first block of network addresses has not been reclaimed (par 140; The reclaim pending status for portions of a block indicate that the block has not yet been reclaimed.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bedare with the reclaim request process of Boylan because reclaiming address blocks facilitates renumbering for merging two networks with conflicting address spaces, returning an address block to a service provider or registry, and network reorganization (Boylan; par 136).
Bedare and Boylan do not explicitly teach non-preemptive reclaim.
Bainbridge teaches non-preemptive reclaim (par 59).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bedare and Boylan with the reclaim action of Bainbridge because the reclaim action may be in support of a larger defragmentation process over a complete address space in order to configure networks more efficiently (Bainbridge; par 59).
Regarding Claim 12, Claim 12 can be rejected with the same reasoning as Claim 4.
Regarding Claim 13, Claim 13 can be rejected with the same reasoning as Claim 5.
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bedare and Boylan in view of Aune (“Aune”, US 6952735).
Regarding Claim 6, Bedare and Boylan teach the method of claim 1.
further comprising interfacing with the first network element to migrate, from the first network element and to another network element, a network address pool of network addresses that includes the first block of network addresses.
Aune teaches further comprising interfacing with the first network element to migrate, from the first network element and to another network element, a network address pool of network addresses that includes the first block of network addresses (Col. 2 lines 56-67; Col. 3 lines 1-23; The first network element is the global processor. The another network element is the processor requesting for more addresses. The pack of addresses given out by the global processor is the network address pool being migrated. The first block of network addresses is also comprised by the pack of addresses.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bedare and Boylan with centralized address provider of Aune because it provides a separate storage entity dedicated for storing addresses and reduces the load on local devices.
Regarding Claim 14, Claim 14 can be rejected with the same reasoning as Claim 6.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bedare and Boylan in view of Pan (“Pan”, US 20170374025).
Regarding Claim 7, Bedare and Boylan teach the method of claim 1.
Bedare further teaches wherein dynamically managing the size of the first block of network addresses and the size of the second block of network addresses comprises (par 38; par 68; The size of each block is managed because the size of each block must be less than the maximum size.):
and jointly managing the size of the first block of network addresses and the size of the second block of network addresses by issuing requests to the set of network elements (par 35-38; par 68; The size of each block is managed because the size of each block must be less than the maximum size. The shared pool managers jointly cooperate when reserving blocks of the global address space. They issue requests to other shared pool managers making sure that there are no address conflicts when reserving a block of addressees.). 
Bedare does not explicitly teach creating a set of network elements that associates the first network element to the second network element.
Pan teaches creating a set of network elements that associates the first network element to the second network element (Fig. 4C, elements {402, 404, 406, 408a, 408b}, par 54; The set of created network elements is Tunnel 1 and Tunnel 2. The first network element is the first network device 402. The second network element is the second network device 406.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bedare and Boylan with the IPsec connection of Pan because IPsec provides security services for secure IP communication between network devices by authenticating and encrypting each IP packet of a communication session (Pan; par 3).
Regarding Claim 15, Claim 15 can be rejected with the same reasoning as Claim 7.
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bedare and Boylan in view of Agrawal et al (“Agrawal”, US 20030142642).
Regarding Claim 8, Bedare and Boylan teach the method of claim 1.
Bedare further teaches wherein dynamically managing the size of the first block of network addresses and the size of the second block of network addresses comprises (par 38; par 68; The size of each block is managed because the size of each block must be less than the maximum size.)
Bedare does not explicitly teach automatically moving an assigned static network address that is associated with a particular client device from the first block of network addresses to the second block of network addresses responsive to the particular client device attempting to access the second network.
Agrawal teaches automatically moving an assigned static network address that is associated with a particular client device from the first block of network addresses to the second block of network addresses responsive to the particular client device attempting to access the second network (par 12; Fig. 11, elements {150, 164, 176}, par 108-112; The assigned static network address that is associated with a particular client device is the user’s IP address. The first block of network addresses is the subnet consisting of the IP addresses the user belonged to originally. The second block of network addresses is the subnet consisting of IP addresses that the user just migrated to. The network address is the same address as the address from the first subnet when moving from the first subnet to the second subnet and thereby static. The user attempts to access the second network when trying to connect to the network.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bedare and Boylan with the IP address 
Regarding Claim 16, Claim 16 can be rejected with the same reasoning as Claim 8.
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bedare in view of Imamura (“Imamura”, US 20140059214).
Regarding Claim 17, Bedare teaches a method of distributing a first block of network addresses, the method comprising: 
receiving, by a network address manager proxy executed by a first network element responsible for allocating the first block of network addresses within a first network and from a network address manager executed by a computing device, an allocation of the first block of network addresses (Fig. 1, elements {12A, 14A-14M, 20A, 28A}, par 35; Fig. 2, elements {28A, 36A, 28B, 36B, 56A, 56B}, par 35-38; par 51; par 68; par 71; The first network is subnet 20A. The first network element is router 12A. The first address allocation server is the local DHCP server 30A. The first block of network addresses is the block of addresses requested by shared pool manager 28A. The shared pool managers jointly cooperate when reserving blocks of the global address space. They issue requests to other shared pool managers making sure that there are no address conflicts when reserving a block of addressees. The network address manager proxy is the shared pool manager 28A and 28B. The network address manager is also the shared pool manager 28A and 28B. The shared pool managers contain modules that perform the functions of an address manager and network address manager proxy. The shared pool managers act as address manager proxies because they perform the functions of an intermediary (proxy) for the address tables 56A and 56B.); 
interfacing to specify a first number of available network addresses within the first block of network addresses that are available for allocation to first clients (Fig. 1, elements {12A, 14A-14M, 20A, 28A, 12B, 14N-14Z, 20B, 28B}, par 35; par 29; par 41; par 71; The first network is subnet 20A. The first network element is router 12A. The first block of network addresses is the block of addresses requested by shared pool manager 28A. The second network element is router 12B. The second block of network addresses is the block of addresses requested by shared pool manager 28B. The first clients are subscriber devices 14A-14M. A portion of the maximum number IP addresses is allocated. The number of IP addresses that can be allocated can also be expanded or reduced. Thus, a first number of available network addresses is specified within the first block of network addresses.);
receiving, by the network address manager proxy and from the network address manager, responsive to specifying the first number of available network addresses, one or more requests that manage a size of the first block of network addresses to address inefficient distribution of available network addresses within either or both of the first block of network addresses or a second block of network addresses distributed by a second network device for a second network (Fig. 2, elements {28A, 36A, 28B, 36B, 56A, 56B}, par 35-38; par 51; par 68; par 29; par 41; par 71; The size of each block is managed because the size of each block must be less than the maximum size. The shared pool managers jointly cooperate when reserving blocks of the global address space. They issue requests to other shared pool managers making sure that there are no address conflicts when reserving a block of addressees. The network address manager proxy is the shared pool manager 28A and 28B. The network address manager is also the shared pool manager 28A and 28B. The shared pool managers contain modules that perform the functions of an address manager and network address manager proxy. The shared pool managers act as address manager proxies because they perform the functions of an intermediary (proxy) for the address tables 56A and 56B. The pool managers reduce administrative burden and reduce resource waste, thereby improving efficiency. A portion of the maximum number IP addresses is allocated. The number of IP addresses that can be allocated can also be expanded or reduced. Thus, a first number of available network addresses is specified within the first block of network addresses. The request is received at step 58A after selecting the block, thus being responsive to specifying the first number of available network addresses.); 
and adapting, by the network address manager proxy and responsive to the one or more requests, the size of the first block of network addresses (Fig. 2, elements {28A, 36A, 28B, 36B, 56A, 56B}, par 35-38; par 51; par 68; The size of each block is managed because the size of each block must be less than the maximum size. The shared pool managers jointly cooperate when reserving blocks of the global address space. They issue requests to other shared pool managers making sure that there are no address conflicts when reserving a block of addressees. The network address manager proxy is the shared pool manager 28A and 28B. The network address manager is also the shared pool manager 28A and 28B. The shared pool managers contain modules that perform the functions of an address manager and network address manager proxy. The shared pool managers act as address manager proxies because they perform the functions of an intermediary (proxy) for the address tables 56A and 56B.).
Bedare does not explicitly teach interfacing, by the network address manager proxy and with the network address manager.
interfacing, by the network address manager proxy and with the network address manager (Fig. 1, elements {5, 8}, par 18; The network address manager proxy is the proxy server 5. The network address manager is the DNS server 8.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bedare with the network address manager and the proxy being separate modules and with the DNS server of Imamura because allows for the shared pool manager to split its functionality into separate devices thereby further distributing its load on additional devices and because domain name servers allow IP addresses to be mapped to names so that hosts can be accessed using a domain name. 
Regarding Claim 19, Bedare teaches a network device configured to distribute a first block of network addresses for a first network, the network device comprising:   
one or more processors configured to execute a network address manager proxy, the network address manager proxy configured to (Fig. 1, elements {28a, 28B, 56A, 56B}, par 35; par 44; par 51; The network address manager proxy is the combination of shared pool managers 28A and 28B. The shared pool managers act as address manager proxies because they perform the functions of an intermediary (proxy) for the address tables 56A and 56B):
The remainder of Claim 19 can be rejected with the same reasoning as Claim 17.
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bedare and Imamura in view of Boylan.
Regarding Claim 18, Bedare and Imamura teach the method of claim 17.
wherein the first block of network addresses includes a first block of contiguous network addresses (par 42; par 46; The shared pool managers can reserve contiguous blocks of addresses.), 
contiguous network addresses (par 42; par 46; The shared pool managers can reserve contiguous blocks of addresses.).
Bedare does not explicitly teach wherein the one or more requests include a preemptive reclaim request indicating that the network device must release a portion of the first block of network addresses, wherein adapting the size of the block of network addresses includes selecting the portion of the first block of network addresses as one or more sub-portions of the first block of network addresses that divides the first block of network addresses into two or more sub-blocks of network addresses, and wherein adapting the size of the first block of network addresses includes releasing, responsive to preemptive reclaim request, the one or more sub-portions of the first block of network addresses.
Boylan teaches wherein the one or more requests include a preemptive reclaim request indicating that the network device must release a portion of the first block of network addresses (Fig. 30, element 3012, par 136-139; Fig. 11, elements {1140, 1150}, par 140-141; The user requests a reclaim by pressing the Reclaim button in Fig. 30. The request is preemptive because the user can preemptively configure the reclaim request using the UI shown in Fig. 30 before issuing the request by pressing the Reclaim button. The first network element is the element that the address block was reclaimed from. The another network element is the service provider or registry that the address block returned to. Paragraph 138 further mentions that blocks are returned to the current network as free (released). The newly split blocks (portions of the first block) affected by the pending reclaim are marked with the pending reclaim status. This portion of the first block is then reclaimed at step 1150.), 
wherein adapting the size of the block of network addresses includes selecting the portion of the first block of network addresses as one or more sub-portions of the first block of network addresses that divides the first block of network addresses into two or more sub-blocks of network addresses (Fig. 11, element 1140, par 140-141; Fig. 30, element 3012, par 136-139; The newly split blocks (portions of the first block) are split again to form sub-portions. These new sub-portions are marked with the pending reclaim status. The size of the block is adapted because the blocks are split in half.), 
and wherein adapting the size of the first block of network addresses includes releasing, responsive to preemptive reclaim request, the one or more sub-portions of the first block of network addresses (Fig. 11, element 1140, par 140-141; Fig. 30, element 3012, par 136-139; The new sub-portions of the first block affected by the pending reclaim are marked with the pending reclaim status. The size of the block is adapted because the blocks are split in half. Paragraph 138 further mentions that blocks are returned to the current network as free (released). The user requests a reclaim by pressing the Reclaim button in Fig. 30. The request is preemptive because the user can preemptively configure the reclaim request using the UI shown in Fig. 30 before issuing the request by pressing the Reclaim button.).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bedare and Imamura with the reclaim request process of Boylan because reclaiming address blocks facilitates renumbering for merging two (Boylan; par 136).
Regarding Claim 20, Claim 20 can be rejected with the same reasoning as Claim 18.
Response to Arguments
Applicant's arguments filed 5/5/2021 have been fully considered but they are not persuasive. Therefore, the rejection still stands.
Argument 1: Applicant disagrees that the combination resulting from modifying Bedare to incorporate the device set of Boylan in any way discloses or suggests the foregoing subject matter of claim 1. 
Examiner’s Response: Boylan cures the deficiency of Bedare by teaching the method of Bedare being performed by the network device set 138 of Boylan. Boylan teaches a reclaim request process that uses the device set 138 which would benefit the invention of Bedare because reclaiming address blocks facilitates renumbering for merging two networks with conflicting address spaces, returning an address block to a service provider or registry, and network reorganization (Boylan; par 136).
Please refer to the 35 U.S.C. 103 rejection of Claim 1 for more details.
Argument 2: As such, moving the shared pool managers to a different network device, such as device set 138 of Boylan as asserted by the Examiner, would render Bedare unsuitable for its primary purpose. Indeed, the suggested combination would effectively result in a system that provides for local DHCP servers and a backend management system that is incapable of interfacing with the local DHCP servers. Such is the result because Bedare itself indicates, at paragraph [0040], that "[s]hared pool managers 28 may intercept (in a manner transparent to 
Examiner’s Response:  In response to applicant's argument that Boylan would render Bedare unsuitable for its primary purpose, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Using the device set 138 of Boylan to perform the method of Bedare and incorporating the reclaim process of Boylan does not render Bedare unsuitable for its primary purpose.
Please refer to the response to Argument 1 and the 35 U.S.C. 103 rejection of Claim 1 for more details.
Argument 3: As such, the combination resulting from modifying Bedare to incorporate the device set of Boylan would render Bedare unsuitable for its primary purpose. Bedare itself teaches away from the asserted combination resulting from modifying Bedare to incorporate the device set of Boylan. Bedare notes, at paragraph [0028], that "administrators favor local DHCP servers over a DHCP relay agent that forwards DHCP ... messages to a remote DHCP server located in a different subnet because the local DHCP servers are typically able to respond more quickly than remote DHCP servers due to their proximity to subscriber devices 14." 
Examiner’s Response:  Please refer to the response to Arguments 1-2 and the 35 U.S.C. 103 rejection of Claim 1 for more details.
Argument 4: In addition, Applicant fails to understand how the motivation to combine in any way relates to the asserted combination. In rejecting claim 1, the Examiner asserts that "[i]t would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bedare with the reclaim request process of Boylan because reclaiming address blocks facilitates renumbering for merging two networks with conflicting address spaces, returning an address block to a service provider or registry, and network reorganization (Boylan; par 136)." None of the "reclaiming" or "returning" is described as being done by device set 138 of Boylan. At cited paragraph [0136], Boylan never mentions that such operations are performed by device set 138. As such, Applicant fails to understand how the motivation to combine in any way relates to the asserted combination. 
Examiner’s Response:  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, It would be obvious to one of ordinary skill in the art (Boylan; par 136). 
Paragraph 66 of Boylan mentions “The computer 100 or computer 130 may be an administrative computer that issues the networking address to devices of the network through operation of the manager application… These devices 1-N of one or more subordinate networks are shown generally in FIG. 1 as device set 138.”
The devices that are issued networking addresses are the devices 1-N of the device set 138. 
Paragraph 136 of Boylan mentions “A reclaim may be initiated for a block of addresses to collect address blocks for future disposition.”
These block of addresses are addresses that are issued to devices such as device set 138.
Thus, the reclaiming process of Boylan is related to the device set of 138.
Please refer to the response to Arguments 1-2 and the 35 U.S.C. 103 rejection of Claim 1 for more details.
Argument 5 - Boylan increases the administrative burden by require user initiated reclaims in direct contradiction to Bedare. As such, a person of ordinary skill in the art would not have been motivated to modify Bedare in view of Boylan due to their conflicting purposes of operation. 
Examiner’s Response: Automated systems can also include user-initiated manual inputs. 
UI module 34A may provide a graphical user interface (GUI) or a command line interface (CLI) with which a user may interface to input commands, scripts, and configuration data.”
Thus, Bedare also includes user-initiated manual inputs even though it is an automated system. Further, Boylan still provides the aforementioned advantages of the reclaim process. Therefore, one of ordinary skill in the art would have been motivated to modify Bedare in view of Boylan.

Please refer to the response to Arguments 1 and 4 as well as the 35 U.S.C. 103 rejection of Claim 1 for more details.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Tominaga et al (US 6880000), Abstract - In a system wide network of a hierarchical structure, address allocation is to be managed optimally the system-wide network has a core portion having a static connection pertinence and a terminal portion connected dynamically to the core portion. The upper order server allocates an address block to a lower order server, whilst the lower order server returns the address block to the upper order server. The address allocation in network addition is classed into address allocation phase in the network core portion and an address allocation phase in the network terminal portion. For completing a link for outside with respect to the system-wide network, a representative server acquires its own IP address. The representative server then requests 
Takahashi et al (US 20040064520), Abstract - A system and method to improve the dynamic management of network addresses is shown. A network including a DHCP server is enabled to allocate and reclaim network address assignments. The disclosed system includes a device driver program for controlling a computer that communicates with equipment on a network using terminal identification information acquired from a server and an operation halt program for performing a halting process for halting the operation of the computer. A determination program is also included for determining whether or not the halting process has been initiated by the operation halt program. When it is determined that the halting process has been initiated, a provided sending program sends information to the server that the use of the terminal identification information is terminated. 
Goelitz et al (US 20200021556), Abstract - Techniques for address migration are described. An address migration service can receive a request to migrate an address space to a provider network, the request including at least one range of addresses. The AMS service can authorize the request with an internet registry and provision the address space in at least one area of the provider network. The AMS can receive a request to advertise the address space, advertise the address space, and allocate at least one address in the address space to at least one resource in the provider network. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/R.A.C./Examiner, Art Unit 2444                                                                                                                                                                                                        
/NINOS DONABED/Primary Examiner, Art Unit 2444